UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 07-2124



JERRY ADAMS,

               Plaintiff - Appellant,

          v.


CHRIS JONES, Delegate, in his Official Capacity as Mayor for the
City of Suffolk, Virginia; CITY OF SUFFOLK, VIRGINIA; W.
FREEMAN, in his Official Capacity as Chief of Police for the
City of Suffolk, Virginia; CHIEF OF POLICE ONE, in his Official
Capacity as Chief of Police for the City of Suffolk, Virginia;
C. PHILLIPS FERGUSON, in his Official Capacity as Commonwealth
Attorney for the City of Suffolk, Virginia; DAVE MCALLISTER, in
his Official Capacity as Head of Virginia State Crash Team;
SERGEANT ONE, in his Official Capacity as a Virginia State
Policeman; CAPTAIN ONE, in his Official Capacity as Captain of
the Suffolk Police Department; RODHAM T. DELK, JR., Judge, in
his Official Capacity as Judge for the Circuit Court of Suffolk,
Virginia; CITY MANAGER ONE, in his Official Capacity as City
Manager of the City of Suffolk, Virginia,

               Defendants - Appellees.



                           No. 08-1206



JERRY ADAMS,

               Plaintiff - Appellant,

          v.


CHRIS JONES, Delegate, in his Official Capacity as Mayor for the
City of Suffolk, Virginia; CITY OF SUFFOLK, VIRGINIA; W.
FREEMAN, in his Official Capacity as Chief of Police for the
City of Suffolk, Virginia; CHIEF OF POLICE ONE, in his Official
Capacity as Chief of Police for the City of Suffolk, Virginia;
C. PHILLIPS FERGUSON, in his Official Capacity as Commonwealth
Attorney for the City of Suffolk, Virginia; DAVE MCALLISTER, in
his Official Capacity as Head of Virginia State Crash Team;
SERGEANT ONE, in his Official Capacity as a Virginia State
Policeman; CAPTAIN ONE, in his Official Capacity as Captain of
the Suffolk Police Department; RODHAM T. DELK, JR., Judge, in
his Official Capacity as Judge for the Circuit Court of Suffolk,
Virginia; CITY MANAGER ONE, in his Official Capacity as City
Manager of the City of Suffolk, Virginia,

                Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:05-cv-00434-RBS)


Submitted:   April 28, 2008                Decided:   June 17, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Adams, Appellant Pro Se.     William Edward Hutchings, Jr.,
OFFICE OF THE CITY ATTORNEY, Suffolk, Virginia; Christopher
Ambrosio, Lisa Lieberman Thatch, VANDEVENTER & BLACK, LLP, Norfolk,
Virginia; Stephen Michael Hall, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

          Jerry   Adams    appeals   the   district   court’s   orders

dismissing his motion filed under Fed. R. Civ. P. 60(b), and

imposing sanctions pursuant to Fed. R. Civ. P. 11, in the amount of

$3500.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Adams v. Jones, No. 2:05-cv-00434-RBS (E.D. Va. Oct. 25,

2007; Nov. 14, 2007; Jan. 2, 2008; Jan. 22, 2008).      We also grant

Adams’ unopposed motion to dismiss C. Phillips Ferguson as a party,

and we deny Adams’ motion for discovery.

          Turning to Appellee Ferguson’s motion for damages and

costs under Fed. R. App. P. 38, we deny the motion in light of the

sanctions imposed by the district court and the fact that Adams has

not filed numerous frivolous appeals in the past.       Cf. Foley v.

Fix, 106 F.3d 556, 558 (4th Cir. 1997) (imposing $500 in damages

and costs where appellant filed twenty-three appeals in one year);

Vestal v. Clinton, 106 F.3d 553, 555 (4th Cir. 1997) (finding

sanctions warranted for seven frivolous appeals in one year).      We

warn Adams, however, that his continued pursuit of frivolous claims

in this court may result in the award of damages or costs or other

sanctions under Rule 38.




                                - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -